Judge Lewis
delivered the following dissenting opinion:
Section 6 of the act to amend the charter of the city of Louisville, approved March 3, 1871, under which a portion of the bridge property of appellant was assessed for municipal taxation for the years i874-’s-’6, is as follows: “That all railroad depots, depot grounds, machine shops, and improvements, as well as all the property of bridge companies, *207express and transfer companies, within the corporate limits of said city, shall be assessed and subject to taxation at their fair value, as of the tenth day of January of each year, for all city and school purposes.”
As the question is raised whether the act embraces the property attempted to be made subject to taxation, it is proper that the scope and meaning of it be determined before passing upon its validity.
It is clear that the legislature intended by the act to subject to municipal taxation certain kinds only of property within the city limits belonging to railroad companies, which were enumerated; while certain other kinds, such as tracks, rolling stock, &c., were not enumerated, because intended to be exempt from such taxation.
It would seem that if it had been the intention to exempt any kinds of property belonging to bridge, express, or transfer companies, it would have been indicated in the same manner and at the same time; but instead, language was used in regard to their property so comprehensive, and in such contrast to that applied in the same sentence to property of railroad companies, as to forbid the conclusion that such exemption as is contended for was intended.
It is, however, argued that the following rule of construction is applicable: “When general words follow particular words, the rule is to construe the former as applicable to the persons and things particularly mentioned.” But as bridge companies do not necessarily, nor express cr transfer companies ever require railroad depots, depot grounds', machine shops, and improvements, nor any property of like kind, the rule cannot apply. To attempt to apply it would involve the absurdity of making the phrase, “all the property of bridge companies, express and transfer companies,” *208signify all the property of bridge companies, except their bridges and ways over which they are built, and of rendering it meaningless when applied to express and transfer companies.
It is not to be presumed, nor does the language used warrant the assumption, that such abortive legislation was intended. In my opinion, all the bridge property of appellant .within the city limits is embraced by the act, and should be now so treated, notwithstanding the delay in assessing it for taxation.
It being conceded in the opinion of the majority of the court that legislative power exists to subject to taxation for state revenue purposes all appellant’s bridge property within the territorial limits of the state, what I shall say will relate to the question of the constitutionality of the act of 1871, which subjects all of the same property within the territorial limits of the city of Louisville to municipal taxation; and to properly determine that question, it is necessary to ascertain the character of the property, and its situation and relation to the city.
By an act of the general assembly, approved March io, 1856, certain persons therein named were constituted and declared to be a body-corporate, under the name of “The Louisville Bridge Company,” with all-the rights and power necessary for the construction of a bridge across the Ohio river, extending from some convenient point within the corporate limits of the city of Louisville to some convenient point on the Indiana side of the river opposite to the city, and also to purchase or condemn and hold so much real estate as might be necessary for the site of the bridge, or the sites of the piers, abutments, toll-houses, and suitable avenues to the same, and such other lands as might be necessary.
*209By an act approved February 19, 1862, it is provided that, the charter of “The Louisville Bridge Company,’’-approved March 10, 1856, be revised and confirmed to James Guthrie and his associates, as successors to those named in the charter, and that they be vested with all the power and rights conferred by the charter, &c.
By virtue of these two acts, appellant exists as a corporation, and in the exercise of the power and rights conferred thereby, acquired the necessary land for the purpose, and in the year 1870 completed the bridge mentioned at a cost of about two million of dollars.
From an agreed statement, the following additional facts bearing on the question appear :
First. The entire length of the bridge is 5,294 feet; of which 821 feet is within the state of Indiana north of low-water mark ; 4,076 feet extends from the north line of the Louisville and Portland Canal over the bed of the river to low-water mark on the northern bank, and is within the corporate limits of the city of- Louisville, as defined by an act of the general assembly, approved March 9, 1868; and 397 feet is south of the north line of the canal, and likewise within the corporate limits of the city.
Second. The bed of the river over which the bridge, is erected cannot be laid off into streets, nor occupied as places of residence, nor can it be used as a passway from any part of the city to any other part. But during the lowest stage of water, the duration of which varies yearly from two to five months, numerous persons are engaged in quarrying and transporting rock from the bed of the river on railway tracks passing under the bridge.
*210Third. Appellant patrols its bridge day and night by its own officers, and does not, and never has, required or received any assistance from the police force of the city between the north line of the canal and low-water mark on the Indiana shore. Appellant has no use for the city police; has at its own expense erected a structure immediately over the Kentucky chute of the river, which is used and occupied by its own employes to guard said bridge, and secure the safety of persons and trains passing over it. But on one occasion, during the riots in 1S77, the mayor directed the police force of the city of Louisville, together with citizen soldiers and militia, to, and they did, enter on and guard the bridge structure.
Fourth. That the bridge of appellant is used for foot passengers, and upon it is a track over which railroad trains pass.
Fifth. That the bridge structure north of the north line of the canal was not assessed for taxation for cither the years 1874 — ’5—’6 until August, 1876, and that portion south of the north line of the canal has not been assessed.
It thus appears that the property of appellant sought in this action to be made subject to municipal taxation, is that part of the right of way and the bridge structure between the north line of the canal and low-water mark on the northern bank of the river, and is described in the assessor’s list as the right of way and bridge improvement thereon, conveyed May 28, 1867, by Rowan’s executors and devisees, ■and June 5> 1867, by Lytle’s executors, &c., the assessed value for each year being- seven hundred and fifty thousand dollars.
It further appears, that of the amount to be levied and collected according to the assessment, one fourth of one per *211cent, was to be applied to the city schools, which constitute a part of the common school system of the state.
Why that part of the bridge and right of way south of the north line of the canal was not assessed as a part thereof, and at the same time the part north of that line was, does not appear. The omission, however, does not affect the question of the constitutionality of the act of 1871, nor afford appellant any ground of complaint, for the whole bridge structure, together with the right of way that is within the corporate limits of the city, is subject to municipal taxation, or else no part is subject. All the parts are necessary and indispensable to make an entire bridge, and neither that part north or that part south of the north line of the canal can be taken from it without rendering useless the entire structure. But yet, while the bridge must be regarded as an entirety and inseparable, appellant has no more right to complain that less than the whole has been assessed than if the whole had been assessed at less than its actual value.
Referring to the spirit with which the judiciary should always consider a question involving the validity of an act of legislation having the force of law, and the rule which should control in the determination of it, Justice Washington, in the case of Ogden v. Sanders, 12 Wheat., 270, said: “It is but a decent respect due to the wisdom, integrity, and patriotism of the legislative body by which any law is passed, to presume in favor of its validity until its violation of the constitution is proved beyond all reasonable doubt.” And this rule is peculiarly applicable in considering the validity of tax laws; for taxation is essential to the existence of government, and while the power may not be arbi*212trarily exercised, it extends without constitutional restraint to every subject of taxation within the limits of the state.
The constitution of the state was framed with municipal corporations in view, and they are recognized in it as parts of the governmental machinery, and are necessary auxiliaries in carrying out the ends of government. ■
In the language of this court, “The city of Louisville, to the extent of jurisdiction delegated to it by its charter, is but an effluence from the sovereignty of Kentucky, governs for Kentucky,, and its authorized legislation and administration of law are legislation and administration by Kentucky through the agency of that municipality.” (City of Louisville v. Commonwealth, 1 Duvall, 295.)
But for the support of such local government, the burden of taxation must be imposed upon persons and property rightfully within its jurisdiction, in addition to that borne in common with those outside its limits, for the direct support of the state government; and the object of the act in question was to impose upon the bridge property of appellant within.the limits, but not by the terms of the charter of the city before subject to municipal taxation, the same burden as that borne by other real property therein.
I am unable to perceive what clause of the constitution, or how the spirit of that instrument, has been violated by the act.
The only clause suggested is that part of section 14, article 13, which declares: “Nor shall any man’s property be taken or applied to public use without the consent of his representatives, and without just compensation being previously made to him.”
In the case of Cheaney v. Hooser, 9 B. M., 330, this court, speaking of the manner and extent to which that clause can be applied to local taxation, said:
*213“ It must be obvious . . . that the clause in question was not intended to exclude or even restrict the ordinary power of geheral or local taxation inherent in the legislative department of the government, and that there must necessarily be vested in that department a wide range of discretion, not only as to the objects for which a tax, general or local, may be enforced, as to which its judgment would seem to be conclusive, but also as to the particular subjects or species of property which shall be liable to taxation, and as to the extent of territory within which a local tax shall operate.”
And in regard to the limit of that discretion, said:
“That limit can only consist in the discrimination'to be made between what may, with reasonable plausibility, be called a tax, and for which it may be assumed that the objects of the taxation are regarded by the legislature as forming a just compensation, and that which is palpably not a tax, but is under the form of a tax, or in some other form the taking of private property for the use of others or for the public without compensation. Exact equality in the ■distribution of public burdens, and especially, of such as are local, is perhaps unattainable, and cannot form the test of the distinction referred to. There must be a palpable and flagrant departure from equality in the burden imposed upon the persons and property bound to contribute, or it must be palpable that persons or their property are subjected to a local burden for the benefit of others, or for purposes in which they have no interest, and to which they are not therefore justly bound to contribute. The case must be one in which the operation of the power wjll be, at first blush, pronounced to be the taking of private property without compensation, and in which it is apparent that the burden is *214imposed without any view to the interest of the individual in the subject to be accomplished by it.”
The question involved in that case was as to the power of the legislature to extend the corporate limits of a city or town, and to include and subject to municipal taxation persons and property not before subject. The same question arose in the cases of Sharp’s ex’r v. Donovan, 17 B. M., 223; Maltus v. Shields, 2 Met., 553; City of Covington v. Southgate, 15 B. M., 491; Arbegast v. City of Louisville, 2 Bush, 271; Swift v. Newport, 7 Bush, 37, and Courtney v. Louisville, 12 Bush, 420. And though in some of these cases the validity of the law extending corporate limits was sustained, and in others not, the principles announced in Cheaney v. Hooser were in all approved, and the same rules for determining the validity of such laws adopted in all.
In the case of Maltus v. Shields, where the law was sustained, the court held that where the persons brought into a town had nearly all the advantages which actual citizens derived from its business, improvements, institutions, and its good government, no such flagrant case is presented as authorizes the conclusion, at first blush, that the taxation imposed was the mere taking of private property for public use without compensation.
In the case of Courtney v. Louisville, referred to in the opinion of the majority of the court, >vhere the law was held invalid, the court said: “Something more than benefits is necessary to warrant that character of taxation. There must be both benefits, actual or presumed, and a town or city population on or néar the land creating a necessity, or at least rendering it not unreasonable that the municipal government should be extended over it; but if, considering the *215location of the property with respect to actual population, it plainly appears that it is not near enough to such population to require municipal government, and the property has not been laid out into lots, and could not be profitably so used, it ought not to be taxed for city or town purposes.”
Of course the converse of these propositions must be taken as true; and being so, it follows that in all cases where city or town limits are extended, if those embraced by the extension arc actually or presumptively benefited, and a town or city population is on or near the land creating a necessity, or rendering it not unreasonable that a municipal government should be extended over it, the law imposing such taxation is valid.
I do not understand the court in that case to have decided, as has been suggested, that real property embraced in an extension of city or town limits could not be lawfully subjected to municipal taxation, unless laid out into streets and town lots, or adapted for such purposes. That the court did not in that case intend to prescribe such a.test is shown in the reference therein made to the case of Robinson v. City of Louisville. Robinson was the owner of a parcel of land containing twenty acres or more, which was held by this court liable to municipal taxation though not laid out into lots. And referring to that case, this court said that “the facts showed that whatever might be the uses to which Robinson’s land was applied, it was more valuable as city property than for any other use, while the facts in this,” Courtney’s, “case show that appellant’s land cannot be sold out in lots at remunerative prices, and is more valuable as agricultural land. ”
' What the court in that case obviously intended to decide, and did decide in that regard, was, that land adapted, used, *216and valuable only as agricultural land, and so situated as not to require or derive direct benefits from the city government, or from its improvements, should not be subjected to municipal taxation. To have decided otherwise would have been in conflict with all the cases referred to. As said by the court in Maltus v. Shields, whether the land made subject to municipal taxation is used for one purpose or another, is wholly immaterial. The law has fixed a more certain and less fluctuating test for determining so important a right as that of local or municipal taxation.
If such test' be applied, private parks and gardens, peculiarly valuable because they contain large areas of land not divided into lots, would, be exempt. The lands of railroad companies, and of many manufacturing companies, necessarily in large bodies that cannot be advantageously divided, and canals, street and elevated railways, and many other species of real property not at all susceptible of division into streets and lots, would all be exempt.
But this is-not the case of real property brought against the will of its owner under the taxing power of a city or town by an extension of corporate limits. Nor does the question properly arise whether it is or not reasonable that municipal government should be extended over it. On the contrary, by an express provision of its charter, appellant’s bridge was required to be located at a point within the corporate limits of the city of Louisville, and extend therefrom to the opposite side of the river; • and 394 feet of the bridge, with its appurtenances, has been actually built within the limits as they existed when the charter was granted; and 4,076 feet of it, being the residue within the limits of the state of Kentucky, has been built within the limits established by law in 1868, two years before its completion.
*217Appellant having thus elected to build its bridge within the limits of the city, and availed itself of the right conferred by the charter to appropriate for the construction and enjoyment of its corporate property the necessary land situated therein, whether property of individuals, or streets and alleys dedicated to the use of the city, is now precluded, in justice and in law, to claim exemption from taxation imposed upon other property in the city.
Cases have been passed upon by this court where local taxation was held unlawful because persons and their property were against their will included in an extension of city or town limits, and subjected to taxation for the benefit of others, and for purposes in which they had no interest. But no case can be found where the imposition of municipal taxation upon property, either personal or real, voluntarily brought or built up by its owner within corporate limits already established by law, was held to be a violation of the constitution.
The bridge of appellant was located with a view to the population, the business, and local government of the city of Louisville, and, it is manifest, never would have been built but for the benefits and advantages afforded by its relative situation.
Aé a toll bridge, it is valuable in proportion to the population and business of the city; and as a railroad bridge, it would be valueless without the right to occupy the streets of the city, and other land situated within the city limits. It is especially valuable as a connecting link between northern and southern railroads concentrating on opposite sides of the city. But the two systems could not be connected without the passage of trains through the heart of the city along its public thoroughfares, to the injury and inconven*218ience of citizens and displacement of other business. It is so situated as to have the benefit of water-works, gas, and electric lights, street railways, and all the other advantages and conveniences incident to a-city.
It has the benefit of sewerage and of streets and avenues leading to the entrance of the bridge, and to the offices, depots, &c., connected therewith, all provided and kept in repair at the expense of the city government, and all indispensable to the full enjoyment of appellant’s property.
Its officers and employes, if not owners, reside in and have the benefit of the institutions, the improvements, and the government of the city.
In addition to the actual benefits thus received, the bridge property of appellant has as accessible, and in as full measure as is enjoyed by any other property within the city limits, the protection afforded by the fire and police depart-' ments kept up at the expense of the city government; and that the bridge property of appellant requires the efficient and ready protection afforded by trained policemen at hand, would be obvious without reference to the riot mentioned in the agreed statement of facts by which its destruction was threatened.
It may be true that appellant employs men to guard its property. So do bankers, merchants, and other owners of valuable city property peculiarly liable to depredation and destruction by fire, employ private policemen. But that fact has never been held a sufficient reason for exempting them from municipal taxation.
Thus appellant has for its bridge, which is in a part of and dependent upon the city, the protection and benefits of the municipal government enjoyed by natural persons residing therein, and, in addition, the extraordinary privilege under *219its charter of appropriating and using both private and public property within the city limits for the better enjoyment of its own.
Why, then, should this court declare a solemn act of legislation void as to appellant, the effect of which is simply to require it to bear its ratable share of the burdens of..that municipal government ?
. It is contended that, as the land spanned by that part of the bridge north of the north line of the canal can never be laid out into lots and streets, and consequently cannot be subject to city taxation, that it would be anomalous that immovable and permanent buildings erected thereon should be taxed.
It has been shown that the adaptability of real property to be laid out into streets and lots has never before been held by this court as a test of its taxability for municipal purposes.
It is true the land between the north line of the canal and the Indiana shore is, for the most part, covered with water, and only used as a stone quarry; but even if it was entirely valueless for every other purpose, it is certainly valuable as a foundation upon which the piers of the bridge structure rests, and that it possesses a market value is shown by the conveyances from the heirs and devisees of Rowan & Lytle.
The bridge of appellant being useful and valuable to its owner, possesses a taxable value without regard to the state or conditon of the land upon which it rests, and should be assessed and made liable to municipal taxation, just as property in ferries, which it takes the place of, is lawfully subject.
If the bridge of appellant is to be regarded as' not subject to municipal taxation because the land upon which the piers *220rest for their foundation is not subject, for the same reason it would be exempt from all taxation; and if any part of appellant’s bridge within the corporate limits of the city of Louisville be exempted from municipal taxation, then all bridges, without regard to their size, are likewise exempt; for the rule that exempts appellant’s bridge cannot be relaxed, much less changed, so as to subject others.
And as a result of the ruling in this case, there will be a vast aggregation of capital invested in bridges built across the Ohio river and other water-courses in the state, amounting to many millions, in the hands of corporations receiving all the benefits and protection of municipal governments conferred upon other property, yet exempt from the burdens.
The constitutional power of the legislature to subject bridges situated in towns and cities to municipal taxation has never before been denied by this court, nor has a single case been cited where it has been denied or even called in question by any court in the United States.
'Being unable to see in' what manner the clause of the constitution referred to is violated by the act of 1871, but clear in my conviction that the logical consequence of the opinion of the majority of the court will be to confer upon a large class of men exclusive separate public emoluments or privileges in violation of section 1, article 13, of the constitution, I feel it my duty to dissent from that opinion.